         Case 1:20-cr-00440-JGK Document 69 Filed 04/19/21 Page 1 of 4




UN1TED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - -·- - -------------- - ------•------            X


UNITED STATES OF AMERICA
                                                          CONSENT PRELTMINARY ORDER
               - v. -                                     OF FORFEITURE/
                                                          MONEY JUDGMENT
IVAN MAGIDOV,
                                                          S2 20 Cr. 440 (JGK)
                        Defendant.

-------- - ------------------------·                 X


               WHEREAS          on or about November 18, 2020            IV AN MAGIDOV (the

'Defendant''), was charged in a one-count Superseding Information, S2 20 Cr. 440 (JGK) (the

'Information") with conspiracy to commit bank fraud and wire fraud in violation of Title 18

United States Code Section 371 (Count One);

               WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information. seeking forfeiture to the United States pursuant to Title 18, United States Code,

Sections 981(a)(l)(C) and 982(a)(2)(A), and Title 28, United States Code, Section 2461 (c), of

including but not limited to a sum of money in United States currency repre eating the amount of

proceeds traceable to the commission of the offense charged in Count One of the Information;

               WHEREAS. on or about November l 8, 2020, the Defendant pled guilty to Count

One of the Information., pursuant to a plea agreement with the Government wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit

a swn of money equal to $2,700 in United States currency representing proceeds traceable to the

commission of the offense charged in Count One of the Infocmation;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $2,700 in United States currency representing, pursuant to Title 18, United States Code
        Case 1:20-cr-00440-JGK Document 69 Filed 04/19/21 Page 2 of 4




Sections 981(a)(l)(C) and 982(a)(2)(A), the amount of proceeds traceable to the offense charged

in Count One of the Information that the Defendant personally obtained; and

               WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Information that the

Defendant personally obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED by and between the United tates

of America, by its attorney Audrey Strauss, United States Attorney A sistant United States

Attorney, Jacob R. Fiddelman of counsel and the Defendant and his counsel, Clay Kaminsky

Esq. that:

               l.     As a result of the offense charged in Count One of the Information, to which

the Defendant pied guilty, a money judgment in the amount of $2 700 in United States currency

(the' Money Judgment"), representing the amount of proceeds traceable to the offense charged _in

Count One of the Information that the Defendant personally obtained, shall be entered against the

Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, IV AN

MAGIDOV, and shall be deemed part of the sentence of the Defendant and shall be included in

the judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney's Office Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit One St. Andrew's

Plaza New York, New York 10007 and shall indicate the Defendant's name and case number.
         Case 1:20-cr-00440-JGK Document 69 Filed 04/19/21 Page 3 of 4




               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeittµ"e Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code Section 853(p). the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney s Office is authorized to conduct any discovery needed to identify, locate

or di pose of forfeitable property including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational CrirninaJ Enterprises Unit, United

States Attorneys Office, One St. Andrew' s Plaza, New York, New York 10007.
        Case 1:20-cr-00440-JGK Document 69 Filed 04/19/21 Page 4 of 4




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deeme-d an original

but all of which together wi1J constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York


By:       v'71J{: -
       JACOB R. FLDDELMAN
                                                                    4/ 13/2 l
                                                                    DATE
       Assistant United States Attorney
       One St. Andrew' s Plaza
       New York, NY 10007
       (212)637-1024

IV AN MAGIDOV




By:
       CL~
           ~                                                         1~,A.02(
                                                                    DTE'
       Attorney for Defendant
       Federal Defenders of New York Inc.
       52 Duane Street, 10th Floor
        New York, NY l 0007

SO ORDERED:



~i:{~~ELTL
UNITED STATES DISTR1CT JUDGE
